Citation Nr: 0033160	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-15 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a decision of the Department of Veterans Affairs 
Regional Office in Detroit, Michigan.

FINDINGS OF FACT

1.  In a separate decision of the Board, restoration of a 100 
percent evaluation for psychiatric disability from October 1, 
1983, has been granted.

2.  The veteran's claim for a total rating based on 
unemployability due to service-connected disabilities was 
received in 1999.


CONCLUSION OF LAW

The veteran's appeal for entitlement to a total rating based 
on unemployability due to service-connected disabilities is 
moot. 38 U.S.C.A. §§ 511(a), 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.16(a), 20.101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the Secretary . 
. . ." 38 C.F.R. § 20.101(a); see also 38 U.S.C.A. §§ 511(a), 
7104(a).  

In a separate decision of the Board, restoration of a 100 
percent evaluation for psychiatric disability from October 1, 
1983, has been granted.  The veteran's claim for a total 
rating based on unemployability due to service-connected 
disabilities was received in 1999.  Consequently, a decision 
granting this claim would not result in an earlier effective 
date for the 100 percent evaluation or in any other benefit 
to the veteran.  See VAOPGCPREC 06-99 (June 7,1999).  
Therefore, the issue of entitlement to a total rating based 
on unemployability due to service-connected disabilities is 
moot, and the Board may not exercise jurisdiction over the 
issue.  


ORDER

The appeal for a total rating based on unemployability due to 
service-connected disabilities is dismissed.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

